Duckworth, Chief Justice.
“In all cases in the court of ordinary, the party desiring to appeal, his attorney at law or in fact, shall pay all costs that may have accrued, and give bond and security to the ordinary for such further costs as may accrue by reason of such appeal; this being done, the appeal shall be entered.” 'Code § 6-204. (Emphasis supplied.) The bond contemplated by this section must be filed with the ordinary. Bates v. Weaver, 145 Ga. 241 (1) (88 SE 986). The wording of the statute, “this being done,” clearly shows that the bond must be executed and filed with the ordinary before the appeal can be lawfully filed. The appeal in this case was filed after the dismissal of the caveat *47in the court of ordinary, but no bond was given until a motion to dismiss was filed in the superior court, and the caveators then filed what they called “their amendment,” which was a bond in the superior court. This appeal is from the judgment overruling the motion to dismiss the appeal. The motion was based upon the above law, and it was error to deny the motion to dismiss.
Submitted January 8, 1967
Decided January 18, 1968.
Bullock, Yancey &, Mitchell, Kyle Yancey, for appellant.
James R. Dollar, Jr., for appellees.

Judgment reversed.


All the Justices concur.